Order entered January 13, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00005-CV

                         IN RE GABRIEL OSSY ISAAC, Relator

                 Original Proceeding from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-16-05241-D

                                         ORDER
       Based on the Court’s opinion of this date, we DISMISS FOR WANT OF

JURISDICTION relator’s January 3, 2017 petition for writ of prohibition.


                                                    /s/   ROBERT M. FILLMORE
                                                          JUSTICE